 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED WITH THE SECURITIES
AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE
UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, AND, ACCORDINGLY, MAY NOT BE TRANSFERRED UNLESS (I) SUCH SECURITIES
HAVE BEEN REGISTERED FOR SALE PURSUANT TO THE SECURITIES ACT OF 1933, AS
AMENDED, (II) SUCH SECURITIES MAY BE SOLD PURSUANT TO RULE 144, OR (III) THE
COMPANY HAS RECEIVED AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO IT THAT
SUCH TRANSFER MAY LAWFULLY BE MADE WITHOUT REGISTRATION UNDER THE SECURITIES ACT
OF 1933, AS AMENDED.

 

CONVERTIBLE PROMISSORY NOTE

 

$[●].00 ______ ___, 2019

 

FOR VALUE RECEIVED, Protagenic Therapeutics, Inc., a Delaware corporation (the
“Company” ), promises to pay to the order of [●], or its registered assigns
(“Purchaser” or “Holder”), the principal sum of [●] Dollars ($[●].00) (the “
Principal Amount ” ) with interest on the outstanding Principal Amount accruing
as set forth in Section 1. Interest shall commence with the date hereof and
shall continue on the outstanding principal of this Convertible Promissory Note
(this “Note” ) as set forth in Section 1 until paid in accordance with the
provisions hereof.

 

1. Interest.

 

a. Interest shall accrue on the outstanding Principal Amount at the rate of six
percent (6%) per annum simple interest (computed on the basis of actual days
elapsed and a fiscal year of 364 days).

 

b. Accrued interest shall be payable annually, in arrears, beginning on October
31, 2020, and thereafter on the last calendar day of each successive twelve (12)
month period (each, an “Interest Payment Date”). The Company shall pay (a “PIK
Payment”) the interest due by adding such interest (including interest at the
Default Rate, as defined below, if any) to the then-outstanding Principal Amount
on each Interest Payment Date and on the Maturity Date (as defined below). Each
PIK Payment shall be preceded by written notice from the Company to Purchaser
not less than five (5) business days prior to the date such interest payment is
due setting forth in reasonable detail the amount of such PIK Payment and the
Principal Amount of the Note following such PIK Payment.

 

c. Upon any default pursuant to this Note or any other Loan Document, this Note
shall bear interest at the rate of the lesser of (i) twelve percent (12%) and
(ii) such maximum rate of interest allowable under the laws of the State of New
York (the “Default Rate”).

 

2. Convertible Note Purchase Agreement. This Note is one of a series of Notes of
issued pursuant to, and is governed by and subject in all respect to, the terms
of Note Purchase Agreements (the “Note Purchase Agreement”) between the Company
and each of the Purchasers named therein. Each of the several Note Purchase
Agreements is identical in all material respects. The Notes shall rank equally
and ratably without priority over one another. Capitalized terms used in this
Note and not defined herein shall have the meanings ascribed to such terms in
the Purchase Agreement.

 

 1 

 

 

3. Maturity.

 

a. The entire unpaid principal amount and all unpaid accrued interest
(collectively, the “Obligations”) shall become fully due and payable on November
6, 2023 (the “Maturity Date”). On the Maturity Date, the Company shall pay the
Obligations either, at its option, entirely in cash or entirely by converting
the Obligations to Conversion Shares (as defined below) (the “Maturity PIK
Right”) at the Conversion Price (as defined below). Any such conversion of the
Obligations into Conversion Shares upon exercise of the Maturity PIK Right shall
be in accordance with Section 6(e) below. The Company shall send the Purchaser a
Conversion Notice notifying Purchaser of its exercise of the Maturity PIK Right
at least ten (10) business days prior to the Maturity Date. The Company may only
exercise the Maturity PIK Right ratably as to all the Notes issued in the
Offering in proportion to their then-outstanding respective Principal Amounts,
plus accrued and unpaid interest thereon. In addition, if applicable stock
exchange listing rules so require, the Company may not exercise the Maturity PIK
Right to the extent that the aggregate number of Conversion Shares issued upon
conversion of this Note and the other Notes issued under the Note Purchase
Agreements (together with any other securities issued by the Company that are
deemed integrated into the issuance of the Notes under the Note Purchase
Agreement pursuant to applicable stock exchange listing rules) would be in
excess of 19.99% of the shares of Common Stock outstanding immediately prior to
the issuance of this Note.

 

b. After all Obligations at any time owed on this Note have been paid in full or
this Note has been converted in full to Conversion Shares, this Note shall be
surrendered to the Company for cancellation and shall not be reissued.

 

4. Payments. All payments of the Obligations shall be made in lawful money of
the United States of America to Purchaser (unless this Note otherwise provides
for such payment by a PIK Payment or by the issuance of Conversion Shares
pursuant to the Maturity PIK Right or Section 6(b) hereof), at the address
specified in the Note Agreement, or at such other address as may be specified
from time to time by Purchaser in a written notice delivered to the Company. All
payments shall be applied first to accrued interest, expenses or fees due to
Purchaser pursuant to this Note or any other Loan Document, and thereafter to
principal.

 

5. Use of Proceeds. The Company shall use the proceeds from this Note for the
following purposes:

 

a. To facilitate the Company’s preparation of its IND filing, fund Phase 1
clinical trials, and to begin Phase 2 trials;

 

b. Payment of transaction fees and expenses; and

 

c. working capital and general corporate purposes.

 

 2 

 

 

6. Conversion.

 

a. Subject to applicable stock exchange listing rule limitations (including, if
applicable, approval by the Company’s stockholders), at any time following the
date of this Note and up to the Maturity Date, the then-outstanding Obligations
under this Note (or any portion thereof) may be converted into fully paid and
nonassessable shares of the Company’s Common Stock, $0.0001 par value per share
(the “Conversion Shares”), at the sole election of Purchaser upon written notice
to the Company (the “Conversion Notice”), which Conversion Notice shall state
the proposed effective date of such conversion (which date shall be no fewer
than ten (10) business days following the date of delivery of the Conversion
Notice) (the “Conversion Date”). The Obligations hereunder shall convert at a
conversion price (the “Conversion Price”) equal to $1.25 per share, subject to
adjustment for any stock dividend, stock split, combination or other similar
recapitalization event with respect to the Company’s Common Stock (each a
“Recapitalization Event”). Interest on the Note shall cease to accrue on the
date prior to the Conversion Date.

 

b. Notwithstanding the conversion rights set forth in Section 6(a) above,
subject to applicable stock exchange listing rule limitations (including, if
applicable, approval by the Company’s stockholders), in the event, any time
after the November 5, 2021, that the closing bid price per share of the Common
Stock as traded on the principal securities exchange or securities market on
which the Common Stock are then traded equals or exceeds $1.50 (subject to
adjustment for any Recapitalization Event) for at least twenty (20) Trading Days
(as defined below), whether or not consecutive, in any thirty (30) consecutive
Trading Day period, the then-outstanding Obligations under this Note (or any
portion thereof) may be redeemed or converted, in whole or in part, into cash or
Conversion Shares, at the sole election of the Company following delivery of
written notice (the “Redemption Notice”) to Purchaser. The Redemption Notice
shall set forth the proposed redemption date (the “Redemption Date”) (which
Redemption Date, for the sake of clarity, shall be no fewer than ten (10)
business days following the date of delivery of the Redemption Notice), the
aggregate dollar amount of Obligations being redeemed and whether the redemption
shall be in cash or Conversion Shares. Any redemption effected by the delivery
of Conversion Shares shall be at a conversion price equal to the then-current
Conversion Price. Interest on the Note shall cease to accrue on the day prior to
the Redemption Date. The Company may only exercise the redemption right set
forth herein ratably as to all the Notes issued in the Offering in proportion to
their then-outstanding Principal Amounts, plus accrued and unpaid interest
thereon.

 

c. If applicable stock exchange listing rules so require, and notwithstanding
anything in this Section 6 to the contrary, the Company shall not effect the
conversion of this Note, and Purchaser shall not have the right to convert this
Note, to the extent that the aggregate number of Conversion Shares issued upon
conversion of this Note and the other Notes issued under the Note Purchase
Agreements (together with any other securities issued by the Company that are
deemed integrated into the issuance of the Notes under the Note Purchase
Agreement pursuant to applicable stock exchange listing rules) would be in
excess of 19.99% of the shares of Common Stock outstanding immediately prior to
the issuance of this Note. In the event the holders of the Notes issued under
the Note Purchase Agreements elect to convert the Notes pursuant to Section
6(a), and such Notes will not be fully convertible due to the limitations set
forth in this Section 6(c), the Company shall use its commercially reasonable
efforts to obtain stockholder approval of the issuance of the Notes in
accordance with applicable stock exchange listing rules as soon as reasonably
practicable, including by calling a special meeting of stockholders. For
purposes of this Section 6(c), the terms “commercially reasonable efforts” shall
include, without limitation, the obligation of the Company take all action
necessary to call a meeting of its stockholders (the “Stockholders Meeting”),
which shall occur not later than 90 days after Purchaser’s request for the same
(the “Stockholders Meeting Deadline”), for the purpose of seeking approval of
the Company’s stockholders for, among other things, the issuance and sale of the
Conversion Shares to Purchaser (the “Proposal”). In the event the Proposal is
not approved by the Company’s stockholders at the Stockholders Meeting, the
Company shall take all action necessary to call up to two (2) additional
meetings of its stockholders (each a “Subsequent Stockholders Meeting”) for the
purpose of seeking approval of the Proposal, to be held promptly following the
completion of the Stockholders Meeting and in no event more than one year after
Purchaser’s request for the same, to the extent reasonably practicable. In
connection with the Stockholders Meeting and, if applicable, each Subsequent
Stockholders Meeting, the Company will promptly prepare and file with the SEC
proxy materials (including a proxy statement and form of proxy) for use at the
Stockholders Meeting and, if applicable, each Subsequent Stockholders Meeting,
and, after receiving and promptly responding to any comments of the SEC thereon,
shall promptly mail such proxy materials (or, if permitted, notice of the
availability of such proxy materials) to the stockholders of the Company.
Purchaser shall promptly furnish in writing to the Company such information
relating to such Purchaser and its investment in the Company as the Company may
reasonably request for inclusion in each Proxy Statement. The Company will
comply with Section 14(a) of the Securities Exchange Act of 1934 (the “1934
Act”) and the rules promulgated thereunder in relation to any proxy statement
(as amended or supplemented, each a “Proxy Statement”) and any form of proxy to
be sent or made available to the stockholders of the Company in connection with
the Stockholders Meeting or, if applicable, each Subsequent Stockholders
Meeting, and each Proxy Statement shall not, on the date that such Proxy
Statement (or any amendment thereof or supplement thereto) is first mailed or
made available to stockholders or at the time of the Stockholders Meeting or any
Subsequent Stockholders Meeting, contain any untrue statement of a material fact
or omit to state any material fact necessary in order to make the statements
made therein not false or misleading, or omit to state any material fact
necessary to correct any statement in any earlier communication with respect to
the solicitation of proxies or the Stockholders Meeting which has become false
or misleading. If the Company should discover at any time prior to the
Stockholders Meeting or, if applicable, any Subsequent Stockholders Meeting, any
event relating to the Company or any of its Subsidiaries or any of their
respective Affiliates, officers or directors that is required to be set forth in
a supplement or amendment to the applicable Proxy Statement, in addition to the
Company’s obligations under the 1934 Act, the Company will promptly inform the
Purchaser thereof.

 

 3 

 

 

d. Upon the Conversion Date or Redemption Date, as the case may be, with respect
to a conversion of this Note pursuant to either Section 6(a), 6(b) or Section 3
above, Purchaser hereby agrees to deliver the original of this Note to the
Company for cancellation (or a notice to the effect that the original Note has
been lost, stolen or destroyed and an agreement acceptable to the Company
whereby Purchaser agrees to indemnify the Company from any loss incurred by it
in connection with this Note); provided, however, that upon the Conversion Date,
this Note (or portion thereof) shall be deemed converted and of no further force
and effect, whether or not it is delivered for cancellation as set forth in this
sentence.

 

e. On or before the second Trading Day following the Conversion Date or
Redemption Date, as the case may be (the “Share Delivery Date”), the Company
shall, (i) provided that the Company’s transfer agent is participating in The
Depository Trust Company (“DTC”) Fast Automated Securities Transfer Program (the
“FAST Program”) and so long as the certificates therefor are not required to
bear a legend regarding restriction on transferability, upon the request of
Purchaser, credit such aggregate number of shares of Common Stock to which
Purchaser is entitled pursuant to such exercise to Purchaser’s or its designee’s
balance account with DTC through its Deposit Withdrawal Agent Commission system,
or (ii), if the Company’s transfer agent is not participating in the FAST
Program or if the certificates are required to bear a legend regarding
restriction on transferability, issue and dispatch by overnight courier to the
address as specified in the Conversion Notice or as provided by Purchaser to the
Company, a certificate, registered in the Company’s share register in the name
of Purchaser or its designee, for the number of shares of Common Stock to which
Purchaser is entitled pursuant to such exercise. Upon the Conversion Date,
Purchaser shall be deemed for all corporate purposes to have become the holder
of record of the Conversion Shares with respect to which this Note (or portion
thereof) has been converted, irrespective of the date such Conversion Shares are
credited to the Holder’s DTC account or the date of delivery of the certificates
evidencing such Conversion Shares, as the case may be.

 

For purposes of this Note, “Trading Day” means any day on which the Common Stock
are traded on The NASDAQ Capital Market or, if such market is not the principal
trading market for the Common Stock, then on the principal securities exchange
or securities market on which the Common Stock are then traded; provided that
“Trading Day” shall not include any day on which the Common Stock are scheduled
to trade on such exchange or market for less than 4.5 hours or any day that the
Common Stock are suspended from trading during the final hour of trading on such
exchange or market (or if such exchange or market does not designate in advance
the closing time of trading on such exchange or market, then during the hour
ending at 4:00:00 p.m., New York time).

 

f. No fractional shares shall be issued upon conversion of this Note. In lieu of
the Company issuing any fractional shares to Purchaser upon the conversion of
this Note, the Company shall pay to Purchaser an amount equal to the product
obtained by multiplying the Conversion Price by the fraction of a share not
issued pursuant to the previous sentence.

 

7. Default.

 

a. Events of Default. For purposes of this Note, any of the following events
shall constitute an “Event of Default”:

 

i. The Company shall fail to pay when due any Obligations hereunder;

 

ii. Any representation or warranty of the Company under the Note Purchase
Agreement, the other Loan Documents or any agreement ancillary thereto
(collectively, the “Ancillary Agreements” ), as applicable, shall be untrue in
any material respect as of the date made;

 

iii. The Company shall breach any covenant set forth in this Note or the
Ancillary Agreements, taking into account applicable periods of notice and cure,
if any; provided, however , that, in the event no grace or cure period is so
provided, the Company shall have a period of (A) three (3) days after the
earlier of the Company’ s actual knowledge thereof and written notice of
non-compliance to cure such non-compliance to the extent it relates to any
monetary default and (B) twenty (20) days after the earlier of the Company’ s
actual knowledge thereof and written notice of non-compliance to cure any other
non-compliance; provided that, in the event that any default described in clause
(B) cannot reasonably be cured within such twenty (20) day period, then the
Company shall have an additional ten (10) days in which to cure such
non-compliance, so long as the Company continues to diligently pursue curing
such non-compliance;

 

 4 

 

 

iv. The Company makes an assignment for the benefit of creditors, or admits in
writing its inability to pay its debts as they become due, or files a voluntary
petition for bankruptcy, or files any petition or answer seeking for itself any
reorganization, arrangement, composition, readjustment, dissolution or similar
relief under any present or future statute, law or regulation, or seeks or
consents to or acquiesces in the appointment of any trustee, receiver or
liquidator of the Company, or of all or any substantial part of the properties
of the Company, or the Company or its respective directors or majority
stockholders takes any action looking to the dissolution, liquidation or winding
up of the Company;

 

v. An involuntary proceeding shall be commenced or an involuntary petition shall
be filed in a court of competent jurisdiction seeking (i) relief in respect of
the Company under Title 11 of the United States Code, as now constituted or
hereafter amended, or any other federal, state or foreign bankruptcy,
insolvency, receivership or similar law, (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Company or for a substantial part of the property or assets of the Company or
(iii) the winding-up or liquidation of the Company or; and such proceeding or
petition shall continue undismissed for thirty (30) days or an order or decree
approving or ordering any of the foregoing shall be entered; or

 

vi. One or more judgments shall be rendered against the Company and the same
shall remain undischarged for a period of thirty (30) consecutive days during
which execution shall not be effectively stayed, or any action shall be legally
taken by a judgment creditor to levy upon assets or properties of the Company or
to enforce any such judgment and such judgment either (i) is for the payment of
money in an aggregate amount in excess of $250,000 or (ii) is for injunctive
relief and could reasonably be expected to result in a Material Adverse Effect.

 

b. Consequences of Events of Default. If any Event of Default shall occur for
any reason, whether voluntary or involuntary, or continue beyond the expiration
of any applicable cure period, upon notice or demand, the Holder Majority may
declare the outstanding indebtedness under this Note, together with all other
amounts due or owing to Purchaser pursuant to any Ancillary Agreements, to be
due and payable, whereupon each of the foregoing shall be and become immediately
due and payable, and the Company shall immediately pay to Purchaser all such
indebtedness, without presentment, demand, protest or any other notice of any
kind, all of which are hereby expressly waived by the Company, anything
contained herein or in any Ancillary Agreement to the contrary notwithstanding;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Company under the United States Bankruptcy
Code, then all indebtedness under this Note, together with all other amounts due
or owing to Purchaser pursuant to any Ancillary Agreements, shall automatically
be due immediately without notice of any kind.

 

8. Lost, Stolen, Destroyed or Mutilated Note. In case this Note shall be
mutilated, lost, stolen or destroyed, the Company shall issue a new Note of like
date, tenor and denomination and deliver the same in exchange and substitution
for and upon surrender and cancellation of any mutilated Note, or in lieu of any
Note lost, stolen or destroyed, upon receipt of evidence satisfactory to the
Company of the loss, theft or destruction of such Note and an agreement from
Purchaser to indemnify the Company against any claim that may be made against
the Company on account of the mutilation, loss, theft or destruction of this
Note.

 

 5 

 

 

9. Governing Law. This Note is to be construed in accordance with and governed
by the laws of the State of New York, without regard to principles of conflict
of laws.

 

10. Amendment and Waiver. Any term of this Note may be amended and the
observance of any term of this Note may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consents of the Holder Majority and the Company.

 

11. Notice. Except as may be otherwise provided herein, all notices, requests,
waivers and other communications made pursuant to this Note shall be made in
accordance with Section 7(d) of the Note Purchase Agreement.

 

12. Severability. If one or more provisions of this Note are held to be
unenforceable under applicable law, such provision shall be excluded from this
Note and the balance of the Note shall be interpreted as if such provision were
so excluded and shall be enforceable in accordance with its terms.

 

13. Successors and Assigns; Assignment. The terms and conditions of this
Agreement shall inure to the benefit of and be binding upon the respective
successors and assigns of the parties. Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement. Neither party may assign this Agreement without the prior
written consent of the other party.

 

14. Remedies Cumulative; Failure or Indulgence Not a Waiver. The remedies
provided in this Note shall be cumulative and in addition to all other remedies
available under this Note, the Note Purchase Agreement and the Ancillary
Agreements. No failure or delay on the part of Purchaser in the exercise of any
power, right or privilege hereunder or under this Note, the Note Purchase
Agreement or any Ancillary Agreement shall operate as a waiver thereof, nor
shall any single or partial exercise of any such power, right or privilege
preclude other or further exercise thereof or of any other right, power or
privilege.

 

15. Payments. Whenever any payment of cash is to be made by the Company to
Purchaser pursuant to this Note, such payment shall be made in lawful money of
the United States of America by, at the Company’s option, a check drawn on the
account of the Company and sent via overnight courier service to Purchaser at
the address previously provided to the Company in writing (which address shall
initially be the address for Purchaser as set forth in the Note Purchase
Agreement), electronic funds transfer, or wire transfer of immediately available
funds, to an account designated in writing by Purchaser. Whenever any payment to
be made shall otherwise be due on a day which is not a business day, such
payment shall be made on the immediately succeeding business day and such
extension of time shall be included in the computation of accrued interest.

 

 6 

 

 

16. Excessive Interest. Notwithstanding any other provision herein to the
contrary, this Note is hereby expressly limited so that the interest rate
charged hereunder shall at no time exceed the maximum rate permitted by
applicable law. If, for any circumstance whatsoever, the interest rate charged
exceeds the maximum rate permitted by applicable law, the interest rate shall be
reduced to the maximum rate permitted, and if Purchaser shall have received an
amount that would cause the interest rate charged to be in excess of the maximum
rate permitted, such amount that would be excessive interest shall be applied to
the reduction of the principal amount owing hereunder (without charge for
prepayment) and not to the payment of interest, or if such excessive interest
exceeds the unpaid balance of principal, such excess shall be refunded to the
Company.

 

17. Headings. The headings in this Note are used for convenience only and are
not to be considered in construing or interpreting any provision of this Note.

 

[Signature Page Follows]

 

 7 

 

 

IN WITNESS WHEREOF, the Company has executed this Note as of the date first
above written.

 

PROTAGENIC THERAPEUTICS, INC.

 

By:     Name: Garo H. Armen   Title: Executive Chairman  

 

 8 

 

 